Title: John Sessford: Statistical Table of Washington, 1 Jan. 1821, 1 January 1821
From: Sessford, John
To: 


            
            
              
              
            
          A STATISTICAL TABLE OF WASHINGTON CITY, AND DISTRICT OF COLUMBIA.(Compiled by JOHN SESSFORD.)ENUMERATION OF DWELLINGS, &c. IN WASHINGTON CITY, January 1, 1821.DEBT.HOUSES BUILT IN EACH YEAR FROM 1810 TO 1820.CENSUS.EXPORTS.TONNAGE.DUTIES, DRAWBACKS, & REVENUE.INTERNAL REVENUE.Wards.Shops &c. separate from dwellings.Public buildings.No. of Squares.DWELLING HOUSES, &c. FROM ACTUAL COUNT.Years.Brick.Wood.Total.Washington.Georgetown.County.Alexandria.County.District.Foreign produce.Domestic produce.Total.Registered.Enrolled.Licensed.Gross Amount of duties.Drawbacks on Merchandize.Drawbacks on Spirits, &c.Expense of Collection.Net Revenue.Net Internal Revenue.Direct Tax paid to Treasury.Net duty on merchandise for 10 months.BRICK.WOOD.Brick.Wood.Total.Census taken August, 1820.Assessment of real and personal property.Taxes on ditto.Front.Back.Front.Back.3 story.2 story.1 story.2 story.1 story.2 story.1½ story.1 story.2 story.1½ story.1 story.18003210299319415949*14,0931801894,467104,901394,922985,3035294,67489133910238129840*664*5637611392212134342862$1,528,704$764352$6,645811802774,063144,027585,05607265605,97281133,3335022676065126619142862320161621720342025221,288,6006443006,631381803435232,9381,412,0561,144,994154,373953,0418497227,80660143,4302934110546610753192569157712021820742526011,449,1787245899,347371804294,2031,157,1951,452,1989,915433,5142686869171,2616933,60002694058,54273128,42489411540276821324381418401101342441640989,29649464812,487781805184,8651,135,3501,320,2158,512813,9761294272130,4145723,79921872356,73178119,01123513349244598229513421024881502381464757,9483789747,714971806154,3861,091,7601,246,1467,797933,968311,02976161,9698817,02364610907,25615137,0791961496231274422912529330241402403802385555,0002775003,629491807563283,0261,363,3521,446,3788,643874,075581,09181148,7238316,82796410607,06354123,88173138483772236023411520213425152391461729941147214113,4746,568,726328436346,4568018083,381281,936283,3476,556494,772701,2059327,151151,07673123105,6393320,30677IN FIRST.SECOND.THIRD.FOURTH.FIFTH.SIXTH.180921,765681,650703,4157,482415,125321,2069171,551526,148225,2598760,14343President’s HousePresbyterian churchCatholic ChurchCatholic ChurchCatholic ChurchEpiscopal Church1810307378208494821557227132524,02353,640984,4631,038,1039,416264,783011,3422562,007986,017255,2282350,57200State Officeditto.Theatre, (new.)Presbyterian churchFort, &c.Methodist Church1811103132,9202,060,3312,063,2517,811375,673621,3586861,49927223185,4212245,85487Treasury OfficeMethodist ChurchCircusCapitolTobacco W. H.Baptist Church181210112112,9961,593,4131,606,4092,608636,630471,4005887,906874,920435,0395977,94686War OfficeBranch BankGeneral Post OfficeWashington BankNavy Yard, &c.18131210221,387,4931,587,4938,397547,393611,613516,263731,952954,83895Navy OfficeMetropolis BankCity HallMarketBarracks18145162,5002,5006,199368,024491,70297536393,5782333,74394Episcopal ChurchTheatre, (burnt)JailMagazine18153113441,963,6261,965,62611,290228,706271,76773492,870722,642167,81966482,4259058,218586,25000Baptist ChurchMasonic HallInfirmaryMarket1816362662125,2391,335,3721,680,8117,743948,976101,95886510,4426227,014941374718,27971464,99047100,0850112,6458212,72725Friends’ Meeting.Orphan AsylumMasonic Hall.18174536817388231579,5561,689,1021,768,6589,543218,686572,00347217,0133231,1522418,15956166,9815369,6804011,10173MarketMarket18181245718111,299138,7171,264,7041,405,4518,2676111,345222,14060151,120289,6686512,95662128,471614,471301,35248Patriotic Bank18197938137413990,936991,3517,789341,2100432,19218152,878721,4479112,45115137,454791,824781820664711313,474751927528517149933,48943,4471,156,4681,204,915*One of three Story.*Town and County.
            
          